Title: From George Washington to Gouverneur Morris, 28 November 1788
From: Washington, George
To: Morris, Gouverneur



Dear Sir,
Mount Vernon Novr 28th 1788.

I had the pleasure to receive your letter of the 12th by the last Mail. I am much obliged by your offer of executing commissions for me in Europe, and shall take the liberty of charging you with one only. I wish to have a gold watch procured for my own use (not a small trifling, nor finical ornamented one) but a watch well executed in point of Workmanship; and about the size & kind of that which was procured by Mr Jefferson for Mr Madison (which was large & flat). I imagine Mr Jefferson can give you the best advice on the subject, as I am told this species of watches, which I have described, can be found cheaper & better fabricated in Paris than at London. To defray the cost, I enclose a Bill for Twenty five Guins. on London, payable at Sight. Should the expence be greater (for I wish to have a good watch) I will take care to reimburse it to you. Nothing more is required with the Watch than a plain handsome key.
In conformity to your suggestion, I enclose to your care letters for the Count de Rochambeau, the Marquis de Chastellux the Marquis de la Fayette & Mr Jefferson in France: To Lord Fairfax, Mr Welch a Merchant of London & Mr Arthur Young in England: and to the Baron de Vander Capellan & Mr Mandrillon in Holland. You must be sensible, that my acquaintances with persons in Europe must either have been formed while they were in this Country, or by literary communications. Though there are very many persons from whom I have casually

received letters; yet, I conceived that an acquaintance with some of them would not be desirable; and that I had scarcely sufficient intimacy with others to send Letters of recommendation to them. As it is many years since I have seen the present Lord Fairfax, I have alluded to that circumstance in my letter to him. The character & usefulness of Mr Young, with whom I have corrisponded since the peace, you know perfectly well. Mr Mandrillon is a Merchant & a man of letters—he has written many things in favor of America and seems to be an enthusiast as to the prosperity of this Country. The Baron Van der Capellan may, for ought I know (not having received a letter from him these four or five years) be in the Land of Spirits—where also a handsome introduction may not be amiss. I could have addressed a line to Mr Dumas, the former Agent of the United States at the Hague, but he is too much under a cloud to be of any utility to you. In case your travels should extend to Ireland I have given a letter to Sir Edward Newenham. But I apprehend you will have, for all places, as many as you can find occasion for.
I have delivered your letter to Colo. Humphreys, who writes by this conveyance & you will be pleased to accept my thanks for the exotic animals which you are meditating to send me.
As to what you hint respecting myself, towards the close of your letter; I have really but little leizure or inclination to enter on the discussion of a subject, so unpleasant to me. You may be persuaded in the first place; that I hope the choice will not fall upon me—and, in the second; that, if it should, & if I can with any degree of propriety decline, I shall certainly contrive to get rid of the acceptance. But, if after all, a kind of inevitable necessity should impel me to a different fate it will be time enough to yield to its impulse when it can be no longer resisted.
Mrs Washington joins me in wishes that you may have a prosperous voyage; and that, when your objects shall be accomplished, you may have an equally happy return to your friends. You will always do me the justice to believe that I remain with sincere regard Dear Sir Your Most Obedt and Affectionate Hble Servt

Go: Washington

